 In the Matter of THE CUDAHY PACKING COMPANYandUNITED PACK-INGIIOUSEWORKERS OF AMERICA, LOCAL No. 21,OF THEPACKING-I10-USEWORKERS ORGANIZING COMMITTEE, AFFILIATEDWITH THE'CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1318.-Decided July 12, 1939Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees : rival organizations ; refusal of the Com-pany to recognize petitioning union as bargaining agency of employees-Contract:with rival organization representing less than majority of employeesat time of renewal of contract, no bar to investigation of representatives-Unit Appropriate for Collective Bargaining:dispute as to ; all production andmaintenance employees of the Company, excluding foremen, assistant foremen,supervisory, clerical, office and temporary employees, checkers, scalers, watch-men, stock drivers, truck drivers, thenurse, and the canteenclerk-Representa-tives:conflicting claims of two labor organizations ; proof of substantialadherents of both organizations ; more satisfactory bargaining relations willresult if doubt and disagreement of parties regarding designation of bargainingagent by employees iseliminated-Election OrderedMr. Paul S. Kuelthau,for the Board.Grant, Shafroth and Toll,byMr. Henry W. TollandMr. Ora H.George,of Denver, Colo., for the Company.Mr. James Porter,of Denver, Colo., andMr. John J. Brownlee,ofChicago, Ill., for the United.Mr. Louis Gelt,of Denver, Colo., for the Independent.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 3, 1938, United Packinghouse Workers of America,Local No. 21, of the Packinghouse Workers Organizing Committee,-herein called the United, filed with the Regional Director for the'Twenty-second Region (Denver, Colorado) a petition, and on Feb-ruary 27, 1939, an amended petition, alleging that a question affectingcommerce had arisen concerning the representation of employees of13 N. L. R. B., No. 61.526 THE CUDAHY PACKING COMPANY527the Cudahy Packing Company, Denver, Colorado, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On February 18, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On February 27, 1939, the Regional Director issued a notice ofhearing, and on March 8, 1939, an amended notice of hearing, copies ofboth of which were duly served upon the Company, upon the United,and upon Packinghouse Workers Union of Denver, InternationalUnion of Operating Engineers, Local No. 1, Amalgamated MeatCutters and Butcher Workmen of North America, Local No. 641, andDelivery and Taxi Cab Drivers and Helpers Union, Local No. 435,labor organizations purporting to represent employees directly affectedby the investigation.On March 10, 1939, Independent PackinghouseWorkers Union of Denver, alleging that it is the successor of thePacking House Workers Union of Denver, filed a motion for permis-sion to intervene.The motion was granted by the Trial Examiner.Packinghouse Workers Union of Denver and Independent Packing-house Workers Union of Denver are herein collectively referred to asthe Independent.Pursuant to the notice and amended notice, a hear-ing was held on March 10, 11, 13, 14, 15, and 16, 1939, at Denver,Colorado, before Patrick H. McNally, the Trial Examiner duly desig-nated by the Board. The Board, the Company, the United, and theIndependent' were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing numerous motions, ob-jections to the admission of evidence, and offers of proof were madeby various parties, and were ruled upon by the Trial Examiner. TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicialerrors werecommitted.The ruling are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Cudahy Packing Company was incorporated in Maine in 1915,and is the successor of Armour Cudahy Packing Company, an Illinois 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation. It is principally engaged in the purchase and slaughterof livestock and the processing and marketing of products therefrom.In addition to its Denver plant, which is involved in this proceeding,itmaintains and operates numerous other plants and branch housesthroughout the United States, Canada and Australia.'At the Denverplant, the livestock and raw materials purchased and used each yearexceed in value the sum of $500,000.Ten per cent of such purchasesare made at points outside the State of Colorado.The Company pur-chases a substantial quantity of livestock from the Denver UnionStockyards.One-third of the livestock sold by the Denver UnionStockyards is purchased and brought by the latter from five neighbor-ing States.Twenty per cent of the finished products of the Denverplant are sold and shipped to States other than Colorado.At the time of the hearing, the Company employed about 270persons.II.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America, Local No. 21, of thePackinghouse Workers Organizing Committee, is a labor organizationaffiliatedwith the Congress of Industrial Organizations. It admitstomembership production and maintenance employees of the Com-pany, excluding foremen, assistant foremen, supervisory, clerical,office,and temporary employees, checkers, watchmen, stock drivers,truck drivers, the nurse, the canteen clerk, and employees of the CreditUnion.Independent Packinghouse Workers Union of Denver is an unaffili-ated labor organization, admitting to membership production andmaintenance employees of the Company, excluding executives, super-intendents, foremen, supervisors, salesmen, and office and temporaryemployees.III.THE QUESTION CONCERNING REPRESENTATIONSince the early part of 1938, the United has, on numerous occasions,sent letters to the Company stating that the United represented ainajorty of the Company's employees and requesting that the Com-pany engage with the United in collective bargaining regardingwages, hours, and conditions of employment.The Company admitsthat it received such letters and did not reply to them.During thisperiod, also, representatives of the United on numerous occasions1A further description of the business of the Company appears inMatter of TheCudahy Packing CompanyandPackinghouseWorkers, Local Industrial Union No. 62,affiliatedwith the Committee for Industrial Organization,5 N. L.R.B. 472. THE CUDAHY PACKING COMPANY529-telephoned to and spoke with various officials of the Company, re-peating, in substance, the claims and requests contained in the letters.The Company has refused to recognize or bargain with the Unitedas sole collective bargaining agent of its employees.The Company,the Independent, and the United disagree as to the appropriate unit.The Independent introduced in evidence a contract, expiring inJune 1938, between it and the Company, granting the Independentsole collective bargaining rights, and an extension agreement, enteredinto in May 1938, continuing the original agreement, as amended,indefinitely, subject to termination upon notice by either party.The evidence as to membership of the Independent indicates thatat the time when its contract with the Company was renewed, theIndependent was not the duly designated collective bargaining agentof a majority of the Company's employees within the unit which webelow find to be appropriate.2 In any event more than a year haspassed since the renewal date of the contract.'The contract, there-fore, is no bar to this proceeding.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1 above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITDuring the hearing, representatives of the United stated that allproduction and maintenance employees of the Company, excludingforemen, supervisory, clerical (including shipping and receiving2 SeeMatter of Charles Cushman ShoeCompany etal.andUnited Shoe Workers ofAmerica, 2N. L. R. B.1015;Matter of American-West AfricanLine, Inc.andNationalMarine Engineers'BeneficialAssociation,4N. L. R. B. 1086;Matter of McKesson itRobbins, Inc., Blumauer Frank Drug DivisionandInternational LongshoremenCCWare-housemen8 Union, Local 9,District 1, affiliated with the C.I.0.,5NL.R.B 70;Matter of American France Line et al.(Shepard Steamship Company)andInternationalBeamenls Union of America,7N. L R. B 79.SeeMatter of Metro-Goldwyn-Mayer StudiosandMotion Picture Producers Assn,et al.andScreenWriters'Guild, Inc., 7 N.L.R. B.662;Matter of Hubinger CompanyandCorn Products Workers Union,No.19931,and Hubinger Company Employees Repre-sentation Plan,3 N.L. R.B 802 and 4 N. L. R. B. 428;Matter of Seiss ManufacturingCompanyandCommittee for Industrial Organization,7 NL. R. B 481 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerks, and others engaged partly in clerical duties), office, and tem-porary employees, checkers, some of the scalers, watchmen, stockdrivers, truck drivers, the nurse, and the canteen clerk, constitute aunit appropriate for the purposes of collective bargaining.4The Independent claims that the appropriate unit consists of allproduction and maintenance employees of the Company, with theexception of executives, superintendents, salesmen, office force, andtemporary employees.The Independent also stated that while fore-men were to be,classed as supervisory employees and excluded fromthe unit, assistant foremen should be included in the unit.The Company took the position that all thepersonsin its employ,excepting foremen, assistant foremen, those acting in a supervisorycapacity, and laid-off employees constitute the appropriate unit.All the parties agree to the exclusion of foremen and supervisoryemployees.We find that department superintendents, assistant de-partment superintendents, assistant foremen, and working straw-bosses aresupervisory employees, and we shall, therefore, excludethem, together with foremen.We shall also exclude K. Saunders,an inspector, who performs supervisory duties.The clerical employees, checkers, watchmen, stock drivers, truckdrivers, nurse, and canteen clerk, employed by the Company,are en-gaged in neither productionnor in maintenance,and weshall excludethem from the unit.5Both unions request the exclusion from the unit of temporary em-ployees.The Company lists 12 such employees on its March 4 payroll; as employees of the "hide cellar." It appears that these em-ployees work possibly 1 to 3 days some weeks, and do not work at allother weeks, and that they are often recalled by the Company whenthere is additional work to be done in the hide- and pick-up depart-ment.We shall exclude them from the unit.eFrom the evidence as to the tasks performed by scalers, it appearsthat they are engaged primarily in clerical work and take very little4In its amendedpetition,the unit as claimed bytheUnitedto be appropriate wasstated as consisting of all production and maintenanceemployees, includingtruck drivers,but excluding office employees,clericalworkers,department clerks,salesmen,watchmen,supervisory employees,strawbosses,temporaryemployees,and employeesof the CreditUnionI In proceedingsinvolving the meat-packing industry,we have excludedstock drivers,truck drivers, checkers, and watchmenfrom a production and maintenanceunitMatterof Cudahy Packing CompanyandPacking HouseWorkers Union Local No.5,AmalgamatedMeat Cutters and ButcherWorkmen of North America, 4 N LRB 39;Matter ofArmour & CompanyandUnitedPacking HouseWorkers Industrial Local Union No389,affiliatedwith C. 10., 7 N. L. R. B 710;Matter of Armour &CompanyandUnitedPacking House Workers IndustrialUnion 767,affiliated with the CI.0, 9 N. L R. B1239.SeeMatterof Armour &CompanyandAmalgamated Meat Cutters and Butcher Work-men of NorthAmerica, LocalUnionNo. 413,5 N L R B. 975Matter ofArmour &CompanyandUnited Packing HouseWorkers, IndustrialUnion No.893,through PackingHouseWorkersOrganizing Committee,Affiliated with the C 10, 12 NL R. B. 49. THE CUDAHY PACKING COMPANY53X_part in the production process.We shall exclude them as clericalemployees.7We shall also exclude employees of the Credit Union,as they are not employed by the Company.We find that all production and maintenance employees of the.Company, excluding foremen, assistant foremen, supervisory, cleri-cal, office, and temporary employees, shipping and receiving clerks,,checkers, scalers, watchmen, stock drivers, truck drivers, the nurse,and the canteen clerk, constitute a unit appropriate for the purposes.of collective bargaining and that said unit will insure to employees,,of the Company the full benefit of their right to self -organization and,to collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESFrom the Company's pay roll for March 4, 1939, in evidence, it:appears that on that date there were 157 persons within the unit-which we have found to be appropriate.The United introduced in evidence 147 membership cards signedduring 1938 by persons within the unit. It also introduced petitions,signed by 141 persons in the unit within the 2 months preceding the,hearing, designating the United as their bargaining agent.The.Independent introduced petitions signed by 52 persons 43 of whomare in the unit, designating the Independent as their bargaining-agent.The authenticity of each of the signatures to the afore-men-tioned cards and petitions was established at the hearing.The United claims that it should be certified upon the proof`offered.The Company and the Independent, however, assert thatan electionmust be held in order to ascertain the true wishes of the.employees.We are thus faced with conflicting claims as to which oftwo labor organizations, each designated by a substantial number ofthe employees involved, is entitled, under the Act, to represent allof them.Our determination of representatives looks; to the initia-tion of collective bargaining between the Company and its employees.We believe that since each of two contesting labor organizations has,proved substantial adherence among the employees the bargainingrelationswhich result will be more satisfactory from the beginning'if the doubt anjl disagreement of the parties regarding the wishes ofthe employeesis,asfar as possible, eliminated.Although in the.past we have' certified representatives without an election upon ashowing of the sort here made, we are persuaded by our experiencethat the policies of the Act will best be effectuated if' the question of7 SeeMatter of Armour & CompanyandPacking House Workers Organiping, Committee,for United Packing House Workers Local 347, etc,8 N L.R R 1100; 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation which has arisen is resolved in an election by secretballot.We shall, accordingly, direct that such an election be held.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Cudahy Packing Company, Denver,Colorado, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,temporary employees, checkers, scalers, watchmen, stock drivers,truck drivers, the nurse, and the canteen clerk, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-bor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargaining,an election by secret ballot shall be conducted within fifteen (15)days from the date of this Direction of Election under the directionand supervision of the Regional Director for the Twenty-secondRegion, acting in the matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules and.Regulations, among the production and maintenance employees ofthe Cudahy Packing Company, Denver, Colorado, whowere em-ployed by the Company during the pay-roll period last preceding thedate of this ,Direction, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation, but'It should be noted that we are not here confronted with the necessity of deciding,upon the testimony and documentary evidence in the record,whether on the date of analleged refusal to bargain,the union represented a majority of the employees in theappropriateunit.That question could not be answered by an election, for the result ofa present election would not show the union's authority on the particular past date inquestion.Were it necessary to decide in the present case whether the testimony anddocumentaryevidence in the record did or did not establish a majority for the United, wewould findthat it didHowever, it is not necessary in this proceeding to make such adetermination on the present record.We are here concerned with establishing repre-sentatives for future bargaining purposes,and under the circumstances we think thatsuch future bargaining will best be effectuated by holding an election by secret ballot. THE CUDAHY PACKING COMPANY533excluding foremen, assistant foremen, supervisory, clerical, office andtemporary employees, checkers, scalers, watchmen, stock driverstruck drivers, the nurse, and the canteen clerk, and all employees whohave since quit or have been discharged for cause, to determinewhether they desire to be represented by the United PackinghouseWorkers of America, Local No. 21, of the Packinghouse WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, or by the Independent Packinghouse Workers Unionof Denver, or by neither, for the purposes of collective bargaining.MR. EDWIN S. SMrru, dissenting :I see no reason, in view of previous decisions of the Board based onsimilar evidence, why the United should not in this case be certified asthe collective bargaining representative, without holding an election.Both on the basis of the membership cards and the petition whichthe United submitted, it has the support of a clear majority of theemployees in the unit found to be appropriate.There is no indica-tion from the record that the Independent in an election couldsuccessfully contest this majority.The process of certification has been wisely used by the Boardto facilitate prompt collective bargaining in cases where the fact ofmajority adherence to a particular labor organization is made amplyclear at a hearing at which all sides are free to advance their claims.I see no warrant for concluding, as does the majority opinion inthis case, that "the doubt and disagreement of the parties regardingthe wishes of the employees" has not been satisfactorily disposed ofby the evidence in the record.SAMETITI.E]AMENDMENT TO DIRECTION OF ELECTIONJuly 26, 1939On July 12, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.The Direction of Election providedthat an election be held within fifteen (15) days from the date ofthe Direction, under the direction and supervision of the RegionalDirector for the Twenty-second Region (Denver, C'olorado).The Board hereby amends the Direction of Election' by strikingtherefrom the words "within fifteen (15) days from the date ofthisDirection of Election" and substituting therefor the words"within thirty (30) days from the date of this Direction of Election."13 N. L.R. B., No. 61a.187930-39-vol. 13-35